      Case 3:18-cr-00203-EMC Document 492 Filed 11/05/19 Page 1 of 6


 1    KEKER, VAN NEST & PETERS LLP
      ELLIOT R. PETERS - # 158708
 2    epeters@keker.com
      CHRISTOPHER C. KEARNEY - # 154101
 3    ckearney@keker.com
      ELIZABETH K. MCCLOSKEY - # 268184
 4    emccloskey@keker.com
      NICHOLAS S. GOLDBERG - # 273614
 5    ngoldberg@keker.com
      633 Battery Street
 6    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
 7    Facsimile:     415 397 7188

 8    Attorneys for Defendant
      CHRISTOPHER LISCHEWSKI
 9

10                                UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                   SAN FRANCISCO DIVISION

13    UNITED STATES OF AMERICA,                    Case No. 3:18-cr-00203-EMC

14                  Plaintiff,                     MEMORANDUM OF POINTS AND
                                                   AUTHORITIES IN SUPPORT OF
15             v.                                  DEFENDANT’S MOTION TO ADMIT
                                                   CHARLES HANDFORD’S
16    CHRISTOPHER LISCHEWSKI,                      INCONSISTENT STATEMENTS
                                                   PURSUANT TO FEDERAL RULE OF
17                  Defendant.                     EVIDENCE 806

18                                                 Dept.      Courtroom 5 – 17th Floor
                                                   Judge:     Hon. Edward M. Chen
19
                                                   Date Filed: May 16, 2018
20
                                                   Trial Date: November 4, 2019
21

22

23

24

25

26

27

28
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO
                   ADMIT CHARLES HANDFORD’S INCONSISTENT STATEMENTS
                         PURSUANT TO FEDERAL RULE OF EVIDENCE 806
                                  Case No. 3:18-cr-00203-EMC
     1355204
         Case 3:18-cr-00203-EMC Document 492 Filed 11/05/19 Page 2 of 6


 1                                       I.      INTRODUCTION

 2             Defendant Christopher Lischewski moves to admit statements by alleged coconspirator

 3   Charles Handford (StarKist) to the Federal Bureau of Investigation, which are inconsistent with

 4   the coconspirator statements attributed to Mr. Handford by the testimony of government

 5   cooperating witness Scott Cameron. 1 Under the Sixth Amendment, Mr. Lischewski has the right

 6   “to be confronted with the witnesses against him.” U.S. Const. amend. VI. Yet the government’s

 7   case relies heavily on out-of-court statements by alleged coconspirators, including out-of-court

 8   statements attributed to Mr. Handford of StarKist. The Federal Rules of Evidence mediate the

 9   conflict between the Confrontation Clause and the admissibility of coconspirator statements by

10   providing that such statements in particular—and hearsay statements more generally—may be

11   challenged with “any evidence that would be admissible for those purposes if the declarant had

12   testified as a witness . . . regardless of when it occurred or whether the declarant had an

13   opportunity to explain or deny it.” Fed. R. Evid. 806. Indeed, in overruling the government’s

14   objection to emails by noticed coconspirators, this Court held that “[i]f a coconspirator’s

15   statement is admitted under FRE 801(d)(2)(E), the coconspirator’s credibility may be attacked if

16   he or she made an inconsistent statement under FRE 806.” See ECF 310, 9/4/2019 Criminal

17   Minutes at 4. The Court has it exactly right and the same rule applies to coconspirator statements

18   offered during trial testimony. Accordingly, as demonstrated below, the Court should admit the

19   inconsistent statements by Mr. Handford identified in Trial Exhibits 2479 and 2481.

20

21

22

23   1
       The specific inconsistent statements Mr. Lischewski seeks to admit are highlighted in separately
24   lodged versions of Trial Exhibits 2479 and 2481. Pursuant to the Court’s instructions, counsel for
     Mr. Lischewski will also concurrently lodge as Exhibit A a chart juxtaposing the Handford
25   coconspirator statements introduced through Mr. Cameron’s trial testimony with Mr. Handford’s
     statements to the FBI. See Tr. at 782:21-25. As the Court’s Order makes clear, because this
26   impeachment depended on Mr. Cameron’s trial testimony, this issue could not have been raised
     before Mr. Cameron testified. Furthermore, because the government has contended that Law
27   Enforcement Reports are confidential and not suitable for public filing, counsel for Mr.
     Lischewski will separately lodge those materials with the Court.
28                                              1
           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO
                    ADMIT CHARLES HANDFORD’S INCONSISTENT STATEMENTS
                          PURSUANT TO FEDERAL RULE OF EVIDENCE 806
                                   Case No. 3:18-cr-00203-EMC
     1355204
      Case 3:18-cr-00203-EMC Document 492 Filed 11/05/19 Page 3 of 6


 1                                            II.    ARGUMENT

 2             A.     Under Rule 806, the credibility of Handford’s coconspirator statements may
                      be attacked with prior or subsequent inconsistent statements, as well as any
 3                    other impeaching evidence that would be admissible as if Handford testified.

 4             Federal Rule of Evidence 806 provides:

 5             When a hearsay statement—or a statement described in Rule 801(d)(2)(C), (D), or
               (E) [i.e., a statement of an alleged coconspirator]—has been admitted in evidence,
 6             the declarant’s credibility may be attacked, and then supported, by any evidence
               that would be admissible for those purposes if the declarant had testified as a
 7             witness. The court may admit evidence of the declarant’s inconsistent statement or
               conduct, regardless of when it occurred or whether the declarant had an
 8             opportunity to explain or deny it. If the party against whom the statement was
               admitted calls the declarant as a witness, the party may examine the declarant on the
 9             statement as if on cross-examination.

10   Fed. R. Evid. 806 (emphases added). As the Advisory Committee explained, the “declarant of a

11   hearsay statement which is admitted in evidence is in effect a witness. His credibility should in

12   fairness be subject to impeachment and support as though he had in fact testified.” Id. advisory

13   committee’s notes to 1972 proposed rules. That specifically includes impeachment under “Rules

14   608 and 609,” id.—i.e., based on the witness’s untrustworthy character or criminal conviction—

15   and impeachment with inconsistent statements, regardless of when such statements were made.

16             Indeed, it is essential to Rule 806 that inconsistent statements may be introduced

17   regardless of whether they are prior or subsequent to the hearsay statement that triggers the rule.

18   The “principal difference” between using the statement of an alleged co-conspirator, or other

19   hearsay, and presenting the testimony of an actual witness, is that “the inconsistent statement will

20   in the case of the witness almost inevitably of necessity in the nature of things be a prior

21   statement, which it is entirely possible and feasible to call to his attention, while in the case of

22   hearsay the inconsistent statement may well be a subsequent one.” Id. (emphases in original).

23   That is why Rule 806, in contrast to Rule 613(b), specifically states that the hearsay declarant’s

24   credibility may be attacked, not only by a prior inconsistent statement the declarant is given an

25   opportunity to explain or deny, cf. Fed. R. Evid. 613(b), but by any inconsistent statement or

26   conduct “regardless of when it occurred or whether the declarant had an opportunity to explain or

27   deny it.” Fed. R. Evid. 806. “Thus, if the government introduces hearsay statements of an absent

28                                             2
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO
                   ADMIT CHARLES HANDFORD’S INCONSISTENT STATEMENTS
                         PURSUANT TO FEDERAL RULE OF EVIDENCE 806
                                  Case No. 3:18-cr-00203-EMC
     1355204
      Case 3:18-cr-00203-EMC Document 492 Filed 11/05/19 Page 4 of 6


 1   co-conspirator against the defendant, the defendant can rely on Rule 806 to introduce inconsistent

 2   statements of that co-conspirator, regardless of the time they arose, and even if the co-conspirator

 3   was never given an opportunity to explain the inconsistency.” 30B Fed. Prac. & Proc. Evid. §

 4   7053 (2018 ed.) (citing, e.g., United States v. Wali, 860 F.2d 588, 591 (3d Cir. 1988)).

 5             Just as a witness’s credibility may be attacked on cross-examination of that witness, the

 6   credibility of a coconspirator or other hearsay statement may be attacked—and the evidentiary

 7   basis for that attack admitted into evidence—on cross-examination of the government witness

 8   who sponsors or relates the statement at issue. See Fed. R. Evid. 806; John G. Douglass, Beyond

 9   Admissibility: Real Confrontation, Virtual Cross-Examination, and the Right to Confront

10   Hearsay, 67 Geo. Wash. L. Rev. 191, 253 (1999) (“In many cases, defense counsel can present

11   the impeaching evidence to the jury through and during the testimony of the government witness

12   who relates the hearsay. Handled in that manner, virtual cross-examination appears much like the

13   cross-examination of the declarant might look and sound if the declarant testified in court.”)

14   (footnote omitted); Fred Warren Bennett, How to Administer the “Big Hurt” in A Criminal Case:

15   The Life and Times of Federal Rule of Evidence 806, 44 Cath. U. L. Rev. 1135, 1156–61 (1995)

16   (describing how this works in practice); see also, e.g., Johnson v. Bay Area Rapid Transit Dist.,

17   No. C-09-0901 EMC, 2014 WL 2514542, at *3 (N.D. Cal. June 4, 2014) (permitting

18   impeachment of deposition testimony under Rule 806).

19             B.     Handford’s statements to the FBI are inconsistent with the Handford
                      coconspirator statements introduced by Cameron.
20
               “[S]tatements need not be diametrically opposed to constitute permissible impeachment
21
     under Rule 806 or otherwise.” 30B Fed. Prac. & Proc. Evid. § 7053 (2018 ed.). Statements are
22
     inconsistent “whenever a reasonable man could infer on comparing the whole effect of the two
23
     statements that they had been produced by inconsistent beliefs.” United States v. Morgan, 555
24
     F.2d 238, 242 (9th Cir. 1977) (citation omitted). The test under Rule 806 is “whether the out-of-
25
     court statements would have been admissible for impeachment purposes had the co-conspirator
26
     statements been delivered from the witness stand by the co-conspirator himself, not as hearsay
27
     about what he said during the conspiracy but as contemporaneous in-court statements.” United
28                                             3
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO
                   ADMIT CHARLES HANDFORD’S INCONSISTENT STATEMENTS
                         PURSUANT TO FEDERAL RULE OF EVIDENCE 806
                                  Case No. 3:18-cr-00203-EMC
     1355204
      Case 3:18-cr-00203-EMC Document 492 Filed 11/05/19 Page 5 of 6


 1   States v. Grant, 256 F.3d 1146, 1154 (11th Cir. 2001). In Grant, the court rejected the

 2   “government’s conception of inconsistency” as “too narrow.” Id. at 1153. There, the government

 3   attempted to evade Rule 806 by narrowly avoiding inconsistency, but that effort failed because of

 4   the overarching inconsistency between statements introduced in an effort to prove a conspiracy,

 5   and statements that “were inconsistent with the existence of any conspiracy at all.” Id. at 1155.

 6             Here, as demonstrated by the chart attached in Exhibit A, the Handford coconspirator

 7   statements introduced through Mr. Cameron’s trial testimony are inconsistent with Mr.

 8   Handford’s statements to the FBI. Therefore, the identified statements that Mr. Handford made to

 9   the FBI are admissible under Rule 806.

10             C.      The FBI Form 302s are admissible pursuant to the parties’ stipulation
                       regarding admissibility of Law Enforcement Reports.
11
               Finally, the FBI 302s (Trial Exhibits 2479 and 2481) memorializing Mr. Handford’s
12
     inconsistent statements are admissible pursuant to the parties’ Amended Stipulation Regarding
13
     Admissibility of Law Enforcement Reports. See ECF No. 399. Although the government has
14
     tried to re-litigate the stipulated admissibility of Law Enforcement Reports ad nauseum—
15
     including, most recently, during Mr. Cameron’s cross-examination—the parties’ stipulation is
16
     clear: The government has agreed that “government witness interview reports, FBI Form 302s,
17
     and notes from attorney proffers, produced by the government to the Defendant in this case
18
     (collectively, ‘Law Enforcement Reports’) are authentic, and the government will not attack the
19
     foundation or authenticity of Law Enforcement Reports if the Court rules that the Law
20
     Enforcement Reports (or potions thereof) are otherwise admissible.” Id. at 1 (emphases added).
21
     Here, the identified portions of Trial Exhibits 2479 and 2481 are admissible pursuant to Rule 806,
22
     as discussed above. Therefore, under the parties’ stipulation, “[t]o obviate the need to subpoena
23
     and call as witnesses the authors of” Trial Exhibits 2479 and 2481, “the relevant portion(s) of the
24
     Law Enforcement Reports may be admitted into evidence without calling the author of the
25
     report[s].” Id.
26

27

28                                             4
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO
                   ADMIT CHARLES HANDFORD’S INCONSISTENT STATEMENTS
                         PURSUANT TO FEDERAL RULE OF EVIDENCE 806
                                  Case No. 3:18-cr-00203-EMC
     1355204
      Case 3:18-cr-00203-EMC Document 492 Filed 11/05/19 Page 6 of 6


 1                                          III.   CONCLUSION

 2             Accordingly, the Court should admit the inconsistent statements of alleged coconspirator

 3   Charles Handford identified in Trial Exhibits 2479 and 2481.

 4    Dated: November 5, 2019                                KEKER, VAN NEST & PETERS LLP

 5
                                                       By:   /s/ Elliot R. Peters
 6
                                                             ELLIOT R. PETERS
 7                                                           CHRISTOPHER C. KEARNEY
                                                             ELIZABETH K. MCCLOSKEY
 8                                                           NICHOLAS S. GOLDBERG

 9                                                           Attorneys for Defendant
                                                             CHRISTOPHER LISCHEWSKI
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                             5
          MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO
                   ADMIT CHARLES HANDFORD’S INCONSISTENT STATEMENTS
                         PURSUANT TO FEDERAL RULE OF EVIDENCE 806
                                  Case No. 3:18-cr-00203-EMC
     1355204
